DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on May 19, 2022.  As directed by the amendment: claim 21 has been amended, claims 1-20 and 40-96 have been canceled, and new claim 97 has been added.  Thus, claims 21-39 and 97 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 29-33, and 97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334) in view of Ryan et al. (US 6,419,650).
As to claim 21, O’Neil discloses a soft tissue mobilization device (massage wheel 10, Fig. 1) comprising: a core (hub 13, Figs. 1-3) made of a firm/rigid or resilient material (col. 1, ln. 31-35; col. 2, ln. 4-22); and projections 16 (prongs 16, Figs. 1-3) that are configured to extend into soft tissue to enhance mobilization of soft tissue and optimize body core strength and balance training (the device is capable of being used in the claim manner, see also col. 1, ln. 36-47 describing how the device can be used on various parts of the body to massage the tissue and increase circulation), whereby the device is not connected to an external structure or external device (see Fig. 2, col. 2, ln. 26-28).  
While O’Neil does disclose that the protrusions/prongs 16 can be made separable from the core/hub 13 (col. 2, ln. 17-18), O’Neil does not disclose that the core is made of at least one of closed cell foam, rubber or plastic with a diameter of about 3 inches to about 15 inches or that the projections are on an overlay provided around the core, the overlay being made of made of at least one of closed cell foam, rubber or plastic.  However, Ryan teaches a massage roller having a core 7, 11, 12 made of plastic or dense rubber (col. 4, ln. 8-11) with a diameter within the claimed range (roller 7 is disclosed as having a diameter from 4 to 5 inches and rollers 11, 12 are disclosed as being 1/8 to ½ greater in diameter than rollers 7; thus either of these rollers is within the claim range, se col. 3, ln. 63-67).  Ryan further teaches a plurality of protrusions (nubs 14) formed on an overlay (band 15) which is provided around the core 12 and is made of the same material (see col. 4, ln. 29-58; see also col. 10, ln. 31-37 describing the rubbery nubs being molded on the bands 15). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the protrusions/prongs 16 are formed separately from the core/hub 13 as part of an overlay, as taught by Ryan, in order to provide a quick and simple means of removing and installing the prongs onto the roller in one step, as opposed to removing them individually.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the core and overlay are made of rubber or plastic, as taught by Ryan, in order to provide a suitable material choice for a massage roller which can provide a desired degree of firmness and/or resiliency to the massage surface.  
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the diameter of the core is within the claimed range, as taught by Ryan, in order to provide a suitably sized massage roller for massaging various parts of the user’s body, such as the back.  
As to claim 22, the modified device of O’Neil discloses that the projections 16 extending from the overlay include a predetermined shape including a cylindrical shape with rounded ends (see Figs. 1-2 of O’Neil).  
As to claim 23, the modified device of O’Neil discloses that the projections longitudinally extend over a length of the overlay (each row of protrusions 16 extends longitudinally over the length of the roller, see Fig. 1, Fig. 2 of O’Neil).  
As to claim 24, the modified device of O’Neil discloses that the projections 16 extend perpendicular to a longitudinal axis of the overlay (see Fig. 3 of O’Neil).   
As to claim 25, the modified device of O’Neil discloses that the projections 16 radially extend from the overlay at the same angles (see Fig. 3 of O’Neil).  
As to claim 29, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a helical pattern extending from the overlay.  However, Ryan teaches a massage roller having projections configured in a helical pattern (nubs 14 formed in a spiral pattern, see col. 5, ln. 7-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the pattern of projections forms a helical/spiral pattern, as taught by Ryan, in order to provide an equally suitable alternative shape for the massage projections to suit an individual’s massage preference.
As to claim 30, the modified device of O’Neil discloses that the projections 16 are individually spaced in a predetermined pattern extending from the overlay (see Fig. 1, Fig. 2 of O’Neil).    
As to claim 31, the modified device of O’Neil discloses that the predetermined pattern includes an aligned pattern of the projections 16 extending from the overlay (each row of protrusions 16 includes several aligned protrusions, see Fig. 1, Fig. 2 of O’Neil).  
As to claim 32, the modified device of O’Neil discloses that the predetermined pattern includes an offset pattern of the projections extending from the overlay (each row of protrusions 16 is offset from the adjacent row of protrusions, see Fig. 1, Fig. 2 of O’Neil.  
As to claim 33, the modified device of O’Neil discloses that the core and/or the projections extending from the overlay are made of a pliable material (see Ryan, col. 10, ln. 31-37 describing the nubs as being “rubbery”).
As to claim 97, the modified device of O’Neil discloses that the projections 16 are configured to extend into at least one of the following: muscles, tendons, ligaments, or fascia (see Fig. 3 of O’Neil where the projections are being applied to the muscle of the calf of the user).   
Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334) in view of Ryan et al. (US 6,419,650), as applied to claim 21 above, and further in view of Belleville (US 2,578,916).
As to claim 26, the modified device of O’Neil discloses the claimed invention except that the projections radially extend from the overlay at different angles.  However, Belleville teaches a massage roller device (Fig. 1) having projections (teeth 4) extending radially at different angles (see Fig. 3, col. 1, ln. 18-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections extend radially at different angles, as taught by Belleville, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334) in view of Ryan et al. (US 6,419,650), as applied to claim 21 above, and further in view of Snyder (US 2007/0118963).
As to claim 27, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a wave pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the device in a wave pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
As to claim 28, the modified device of O’Neil discloses the claimed invention except that the projections are configured in a Z pattern extending from the overlay.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the massage device in a Z-pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 21 and 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 5,577,995) in view of Masuda et al. (US 4,495,900).
As to claim 21, Walker discloses a soft tissue mobilization device (Fig. 1, Fig. 2, col. 3, ln. 35-41) comprising: a core (inner balls 22, 24 and shaft 16) and made of at least one of closed cell foam, rubber, or plastic (polyethylene foam or other foam like plastic, col. 5, ln. 7-10) with a diameter of about 3 inches to about 15 inches (balls 12, 14 have a diameter of about 3.5 inches at apex “a”, see col. 6, ln. 51-54 with the outer coverings 32, 34 having a thickness of about one-sixteenths inch to one-fourth inch, see col. 6, ln. 41-46; thus the diameter of the inner balls 22, 24 would be between about 3.25-3.44 inches at apex “a”, which falls within the claimed range); and an overlay (outer layer/covering 32, 34) around the core made of at least one of closed cell foam, rubber, or plastic (vinyl foam, col. 5,ln. 9-10), whereby the device is not connected to an external structure or external device (see Figs. 4-6 showing the device in use without any external structure or external device).  
Walker does not disclose projections on the overlay that are configured to extend into soft tissue to enhance mobilization of soft tissue and optimize body core strength and balance training.  However, Masuda teaches a roller massage device for use on the spine and having projections 9 (semi-spheric small protrusions 9, see Fig. 1) on the outer surface that are configured to extend into soft tissue (see Fig. 10, col. 5, ln. 39 – col. 6, ln. 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Walker to include the projections on the outer surface of the device, as taught by Masuda, in order to enhance the massage effect on the user’s back (see Masuda, col. 6, ln. 4-8).
As to the limitation that the projections are configured to enhance mobilization of soft tissue and optimize body core strength and balance training, the modified Walker device is capable of being used in the claim manner, see also col. 3, ln. 35-41 describing how the device mobilizes soft tissue and muscle in use).
As to claim 33, the modified device of Walker discloses that the core and/or the projections extending from the overlay are made of a pliable material (see Walker, col. 6, ln. 26-40 describing the inner balls 22, 24 as being made of a soft plastic material and the outer coverings as being made of a flexible material such as rubber, leather, or vinyl foam, preferably a resilient form of closed cell foam).
As to claim 34, the modified device of Walker discloses that the pliable material includes a closed-cell foam material (outer coverings 32, 34 are a resilient form of closed cell foam, see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  
As to claim 35, the modified device of Walker discloses that the closed-cell foam material includes a chemically cross-linked polyethylene foam (see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  
As to claim 36, the modified device of Walker discloses that the pliable material includes expandable polyethylene (see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  
As to claim 37, the modified device of Walker discloses that the pliable material includes plastic (see Walker, col. 6, ln. 26-40 describing the inner balls 22, 24 as being made of a soft plastic material).  
As to claim 38, the modified device of Walker discloses that the core includes a plurality of bonded sections (see Walker Fig. 2, col. 5, ln. 11-28 describing inner balls 22, 24, washers 38, 39 and sleeve 26, 28 being affixed together on the shaft 16).  
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil (US 3,664,334) in view of Ryan et al. (US 6,419,650), as applied to claim 21 above, and further in view of Faust et al. (US 5,078,387).
As to claim 39, the modified device of O’Neil discloses the claimed invention except that the core is manufactured using an extrusion process.  However, Otto teaches a plastic roller formed by extrusion (extruded polymeric plastic, col. 3, ln. 40-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Neil so that the plastic core is formed by an extrusion process, as taught by Faust, in order to provide a suitable well-known means for manufacturing the roller since it appears O’Neil’s device would perform equally well being formed by an extrusion process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785